Citation Nr: 1604246	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability evaluation in excess of 50 percent for a service-connected mood disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971, and from May 1974 to May 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

A.  Bilateral Hearing Loss

According to an April 2013 work therapy/vocational rehabilitation record, the Veteran stated that he would begin working at the [redacted] [redacted] beginning on April 22, 2013.

In April 2015, the Veteran underwent a VA audiology consultation.  During the examination, the Veteran reported that he had experienced hearing loss for approximately 30 years.  He also asserted that he continues to have difficulty hearing when watching television and understanding speech.  The VA audiologist noted that the Veteran had a positive history of military and occupational noise exposure with occupational hearing protection used.  The VA audiologist also noted that the Veteran "had a previous hearing test as [a] requirement of his position within the federal government."

When VA is put on notice of the existence of specific medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Furthermore, records in federal custody are deemed constructively part of the file, even if not physically present, and VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under these circumstances, the RO must contact the Veteran and elicit any pertinent details regarding his employment with the Federal Government.  Thereafter, the RO must attempt to obtain any available hearing tests associated with that employment.  Additionally, the RO must obtain any available updated VA treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

B.  Mood Disorder

In a February 2014 rating decision, the RO granted the Veteran's claim seeking entitlement service connection for a mood disorder.  A 50 percent disability rating was assigned, effective December 3, 2009.  Subsequently, the Veteran filed a February 2015 notice of disagreement contesting the initial 50 percent disability rating that was assigned to his service-connected mood disorder.

As the RO has not yet provided the Veteran a statement of the case addressing whether he is entitled to an initial disability rating in excess of 50 percent for a service-connected mood disorder, the Board must remand this issue to allow the RO to send the Veteran a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of said issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and ask him to provide pertinent details regarding his past or present employment with the Federal Government.  Based on his response, the RO must attempt to obtain any available hearing tests associated with that employment.  The RO must also attempt to procure copies of any available VA records which have not previously been obtained.  

All attempts to secure this evidence must be documented by the RO in the electronic claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim seeking entitlement to service connection for bilateral hearing loss must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  Thereafter, the RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an initial disability rating in excess of 50 percent for a service-connected mood disorder.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

